DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 July 2019, 12 July 2019, and 7 December 2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

If Applicant intended tin and/or silicon to be required to be present, Applicant is encouraged to amend the claim to more clearly set forth this within the proviso of independent claim 1. 
Claim 3 depends from claim 2 and incorporates the limitations therein. Accordingly, this claim is rejected for the reasons applied to claim 2 above. 

As to claim 9, this claim sets forth that “titanium up to a maximum of half the titanium share to the aluminum base alloy is replaced by zirconium and/or scandium. This renders the claim indefinite. In part, it is unclear what is meant by the phrase “replaced by”. First, it is unclear if this means that titanium would be provided outside of the range set forth within independent claim 1 or if the half replacement also requires the titanium to fall within the claimed range. Second, it is unclear how this impacts the zirconium required to be in the composition. If these values fall outside the claimed ranges set forth in claim 1 then this would be an improper dependent claim since it would broaden the scope from the independent claim. The scope of this claim cannot be determined. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,494,701 (Buerkle)
In regards to independent claim 1 and dependent claim 7, is directed to a sliding bearing composite material having a support layer, in particular made of a steel, a bearing metal layer made of a lead-free aluminum base alloy, and a running layer. (Abstract) 
The aluminum base alloy of the bearing metal layer has the following composition:

Claim 1
Buerkle
(3:29-43)

Copper
1.1-1.9%
Up to 3%

0.4-1%
0.05-1%
Cobalt
0.05-0.18%
0.1-1%
Chromium
0.05-0.18%
0.05-1%
Titanium
0.03-0.1
0.05-0.5%
Zirconium
0.05-0.18
0.05-0.5%
Aluminum
Balance
Balance



Tin or Silicon


Tin
0-7%
-
Silicon
0-0.4%
0.05-6


The composition for the aluminum base alloy overlaps the claimed aluminum base alloy composition. This includes the claimed ratio of the quantitative proportions of titanium and cobalt. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 

As to claim 4, As shown in Figure 1, reproduced below, Buerkle teaches a sliding bearing composite material (10) comprising a support layer (14) made of steel, a bearing metal layer (18) having the aluminum base composition and a thin running layer (22). (5:36-48) 

    PNG
    media_image1.png
    831
    1112
    media_image1.png
    Greyscale

Buerkle teaches the following composition for the aluminum base alloy. 

Claim 4
Buerkle
(3:29-43)

Copper
1.5-1.9
Up to 3%
Manganese
0.6-1.0
0.05-1%
Cobalt
0.08-0.18
0.1-1%
Chromium
0.08-0.18
0.05-1%
Titanium
0.03-0.10
0.05-0.5%
Zirconium
0.08-0.18
0.05-0.5%
Silicon
0.2-0.4
0.05-6
Aluminum
Balance
Balance


The running layer is formed of an aluminum alloy with tin. (3:57-65) Silicon is an optional element, therefore it is not necessarily present within the alloy.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784